Exhibit 10.4

























[exhibit104001.jpg] [exhibit104001.jpg]







Deferred Compensation Plan for Executives










Adopted by Northeast Utilities Board of Trustees

on January 13, 1998




Amended and Restated Effective

 January 1, 2009








 




ARTICLE 1

PURPOSE




The purpose of the Northeast Utilities Deferred Compensation Plan for Executives
(the “Plan”) is to provide a means whereby the Company (as hereinafter defined)
may afford increased financial security, on a tax-favored basis, to a select
group of “key management or other highly compensated employees” of the Company.
 These individuals have rendered and continue to render valuable services to the
Company that constitute an important contribution towards the Company's
continued growth and success.  This Plan provides for additional compensation so
that such employees may be recruited and retained and their productive efforts
encouraged.  This document represents a complete restatement of the Plan
effective as of January 1, 2009.  The provisions of this amendment and
restatement of the Plan shall apply to Plan participants who have not retired or
terminated employment with the Company as of January 1, 2009.




The Plan is intended to constitute an unfunded “top hat” plan within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).  As a top hat plan, the Plan is not
subject to the eligibility, vesting, funding or fiduciary responsibility
requirements of ERISA.




ARTICLE 2

DEFINITIONS




Account.  “Account” means, with respect to a Participant, the account, including
any subaccounts, established on the books of account of the Company, pursuant to
Section 5.1, to record the Participant’s interest in the Plan.




Administrator.  “Administrator” means the Administrator as defined in the
Retirement Plan, or the person or persons to whom such entity delegates any of
its functions under the Plan.




Affiliate.  “Affiliate” means each direct and indirect affiliated company that
directly or through one or more intermediaries, controls, is controlled by, or
is under common control with NU.




Applicable Percentage.  “Applicable Percentage” with respect to a Participant
for any Plan Year means the applicable percentage used in the Savings Plan for
such Plan Year to determine such Participant’s K-Vantage Contributions for that
Plan Year.




Base Salary.  “Base Salary” means with respect to a Participant for any Plan
Year such Participant's annual base salary, before deferral pursuant to this
Plan or any agreement or any other plan of the Company whereby compensation is
deferred, including, without limitation, a plan whereby compensation is deferred
in accordance with Code Section 401(k) or reduced in accordance with Code
Section 125.




Base Salary Deferral.  “Base Salary Deferral” means that portion of Base Salary
as to which an Eligible Employee has made an annual irrevocable election to
defer receipt.





- 2 -




 







Beneficiary.  “Beneficiary” means the person or persons designated as such in
accordance with Section 12.3.




Board.  “Board” means the Board of Trustees of NU.




Bonus Compensation.  “Bonus Compensation” means with respect to a Participant
for any Plan Year such Participant's annual bonus compensation under the
Incentive Plan or any other incentive plan of the Company before deferral
pursuant to this Plan or pursuant to any agreement or any other plan of the
Company whereby compensation is deferred, including, without limitation, a plan
whereby compensation is deferred in accordance with Code Section 401(k) or
reduced in accordance with Code Section 125.




Bonus Compensation Deferral.  “Bonus Compensation Deferral” means that portion
of cash Bonus Compensation as to which an Eligible Employee has made an annual
irrevocable election to defer receipt.




Change of Control.  “Change of Control” shall mean the happening of any of the
following:




(a)

When any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), other than the Company,
its Affiliates, or any Company or NU employee benefit plan (including any
trustee of such plan acting as trustee), is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of NU representing more than 20% of the combined voting power of
either (i) the then outstanding common shares of NU (the “Outstanding Common
Shares”) or (ii) the Voting Securities; or




(b)

Individuals who, as of the beginning of any twenty-four month period, constitute
the Trustees (the “Incumbent Trustees”) cease for any reason to constitute at
least a majority of the Trustees or cease to be able to exercise the powers of
the majority of the Trustees, provided that any individual becoming a trustee
subsequent to the beginning of such period whose election or nomination for
election by the Company's shareholders was approved by a vote of at least a
majority of the trustees then comprising the Incumbent Trustees shall be
considered as though such individual were a member of the Incumbent Trustees,
but excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the Trustees of NU (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act); or




(c)

Consummation by NU of a reorganization, merger or consolidation (a “Business
Combination”), in each case, with respect to which all or substantially all of
the individuals and entities who were the respective beneficial owners of the
Outstanding Common Shares and Voting Securities immediately prior to such
Business Combination do not, following consummation of all transactions intended
to constitute part of such Business Combination, beneficially own, directly or
indirectly, more than 75% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then





- 2 -




 




outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation, business trust or other
entity resulting from or being the surviving entity in such Business Combination
in substantially the same proportion as their ownership immediately prior to
such Business Combination of the Outstanding Common Shares and Voting
Securities, as the case may be; or




(d)

Consummation of a complete liquidation or dissolution of NU or sale or other
disposition of all or substantially all of the assets of NU other than to a
corporation, business trust or other entity with respect to which, following
consummation of all transactions intended to constitute part of such sale or
disposition, more than 75% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, is then owned beneficially, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Common Shares and Voting Securities
immediately prior to such sale or disposition in substantially the same
proportion as their ownership of the Outstanding Common Shares and Voting
Securities, as the case may be, immediately prior to such sale or disposition.




Code.  “Code” means the Internal Revenue Code of 1986, as amended from time to
time.




Committee.  “Committee” means the Board’s Compensation Committee, or the person
or persons to which such committee delegates any of its functions under the
Plan.




Company.  “Company” means NU and any Affiliate which is authorized by the Board
to adopt the Plan and cover its Eligible Employees and whose designation as such
has become effective upon acceptance of such status by the board of directors of
the Affiliate.  An Affiliate may revoke its acceptance of such designation at
any time, but until such acceptance has been revoked, all the provisions of the
Plan, including the authority of the Board and the Committee, and amendments
thereto shall apply to the Eligible Employees of the Affiliate.  In the event
the designation is revoked by the board of directors of an Affiliate, the Plan
shall be deemed terminated only with respect to such Affiliate.




Disabled.  “Disabled” means a mental or physical condition that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months which qualifies a Participant for benefits under the
Company’s long term disability plan.




Earnings Crediting Options.  “Earnings Crediting Options” means the options
selected by the Participant from time to time pursuant to which earnings are
credited to the Participant's Account.  The option for Matching Contributions
shall be deemed investments in Voting Securities and any deemed dividends shall
be deemed reinvested in additional Voting Securities.




Effective Date.  “Effective Date” means the initial effective date of the Plan,
which is January 1, 1998.








-  3  -







 




Eligible Employee.  “Eligible Employee” means an Employee who is a member of the
group of selected management and/or highly compensated Employees of the Company
designated by the Committee, acting on behalf of the Company, as eligible to
participate in the Plan other than an individual that the Company treats as an
independent contractor (and an individual shall be treated as an independent
contractor if payment for the individual’s services is memorialized on a Form
1099, and not on a Form W-2) or any individual who has signed an agreement with
the Company stating that the individual is not eligible to participate in the
Plan.




Employee.  “Employee” means any person employed by the Company on a regular
full-time salaried basis or who is an officer of the Company, or a member of the
Board.




End Termination Date.  “End Termination Date” means the date of termination of a
Participant's Service with the Company and its Affiliates.  Whether the
termination of a Participant’s Service has occurred shall be determined by the
Administrator with reference to Treasury Regulations Section 1.409A-1(h).




Enrollment Agreement.  “Enrollment Agreement” means the authorization form which
an Eligible Employee executes and files with the Administrator for the purpose
of making Base Salary Deferrals and Bonus Compensation Deferrals and/or for
electing the time and manner of payment of Base Salary Deferrals, Bonus
Compensation Deferrals and Matching Contributions and the earnings thereon
credited to the Eligible Employee’s Account.




Incentive Plan.  “Incentive Plan” means the Northeast Utilities Incentive Plan,
effective January 1, 1998, as restated January 1, 2009, and as amended from time
to time.




K-Vantage Contributions.  “K-Vantage Contributions” with respect to a
Participant in any Plan Year means the K-Vantage Contributions made on behalf of
such Participant under the Savings Plan for such Plan Year.




K-Vantage Employee.  “K-Vantage Employee” means an Eligible Employee who
receives K-Vantage Contributions under the Savings Plan.




K-Vantage Make-Whole Account.  “K-Vantage Make-Whole Account” means the
sub-account in which K-Vantage Make-Whole Contributions, and earnings thereon,
are held.




K-Vantage Make-Whole Compensation.  “K-Vantage Make-Whole Compensation” with
respect to a Participant for any Plan Year means the compensation paid to a
Participant who is a K-Vantage Employee that is used under the Savings Plan for
purposes of determining such K-Vantage Employee’s K-Vantage Contributions under
the Savings Plan, but without the limitation imposed by Section 401(a)(17) of
the Code or the exclusion from the definition of compensation under the Savings
Plan of amounts deferred under this Plan or any other nonqualified deferred
compensation plan.








-  4  -







 




K-Vantage Make-Whole Contributions.  “K-Vantage Make-Whole Contributions” means
those contributions credited to the Participant’s Account by the Company
pursuant to Section 4.4.




Matching Contributions.  “Matching Contributions” means those contributions
credited to the Participant's Account by the Company pursuant to Section 4.3.




NU.  “NU” means Northeast Utilities, a Massachusetts business trust and its
successors and assigns.




Participant.  “Participant” means an Eligible Employee who has filed a completed
and executed Enrollment Agreement with the Administrator as provided in Section
4.3.  An Eligible Employee who is a K-Vantage Employee shall be an automatic
Participant for purposes of having K-Vantage Make-Whole Contributions allocated
to his or her Account under Section 4.4.




Pension Committee.  “Pension Committee” means the Pension Committee as defined
in the Retirement Plan.




Plan.  “Plan” means this plan, called the Northeast Utilities Deferred
Compensation Plan for Executives, as amended from time to time.  The Plan shall
supersede the Deferred Compensation Plan for Officers of Northeast System
Companies as of the Effective Date and the benefits payable to participants
thereunder shall instead be payable under the Plan.




Plan Year.  “Plan Year” means the 12 month period beginning on each January 1
and ending on the following December 31.  




Retires or Retirement.  “Retires” or “Retirement” means the termination of the
Participant's Service with the Company for a reason other than “cause” as
determined by the Administrator on or after the earlier to occur of:




(a)

attainment of age 65, or




(b)

eligibility for pension payments under the Supplemental Executive Retirement
Plan for Officers of  Northeast Utilities System Companies or employment related
agreement with the Company, or




(c)

attainment of age 55 after completing at least 10 years of Service.




Retirement Plan.  “Retirement Plan” means the Northeast Utilities Service
Company Retirement Plan.




Savings Plan.  “Savings Plan” means the Northeast Utilities Service Company 401k
Plan.




Service.  “Service” means the period of time during which an employment
relationship exists between an Employee and the Company, as credited under the
Retirement





-  5  -







 




Plan for vesting purposes or, in the case of a K-Vantage Employee, as credited
under the Savings Plan for vesting purposes.




Specified Employee.  “Specified Employee” means an Employee who is a Vice
President or more senior officer of the Company at any time during a Plan Year
in which case such Employee shall be considered a Specified Employee for the
12-month period beginning on the first day of the fourth month immediately
following the end of such Plan Year.




Unforeseeable Emergency.  “Unforeseeable Emergency” means a severe financial
hardship of a Participant resulting from: (a) an illness or accident of the
Participant or the Participant’s spouse or dependent as defined in Section 152
of the Code without regard to Section 152(b)(1), (b)(2) and (d)(1)(B); (b) a
loss of the Participant’s property due to casualty; or (c) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.  Whether a Participant has an
Unforeseeable Emergency shall be determined by the Administrator on the basis of
all relevant facts and circumstances and with reference to Treasury Regulations
Section 409A-3(i)(3).




Vesting or Vested.  “Vesting” or “Vested” refers to the time after which
Matching Contributions and K-Vantage Make-Whole Contributions, and their related
earnings, become non-forfeitable, as provided under Section 4.5.




Voting Securities.  “Voting Securities” means the common shares of NU, par value
$5.00 or any successor security of NU which carries the right to vote generally
in the election of the Board.




Year of Service.  “Year of Service” for Vesting purposes means each year of
credited service recognized for determining a Participant’s vesting in his or
her accrued benefit in the Retirement Plan or, for a K-Vantage Employee, in his
or her K-Vantage Contributions source account in the Savings Plan.




ARTICLE 3

ADMINISTRATION OF THE PLAN




The Administrator is hereby authorized to administer the Plan and establish,
adopt, or revise such rules and regulations as it may deem necessary or
advisable for the administration of the Plan.  The Administrator shall have
discretionary authority to construe and interpret the Plan, to make
determinations, including factual determinations, and to determine the rights,
if any, of Participants and Beneficiaries under the Plan which, subject to the
claims procedure set forth in Section 11.2, shall be final and binding upon any
Participant and Beneficiary affected thereby.  The Administrator and members of
the Committee and the Pension Committee shall be eligible to participate in the
Plan while serving as such, but no such person shall vote or act upon any matter
which relates solely to such person's interest in the Plan as a Participant.











-  6  -







 




ARTICLE 4

PARTICIPATION




4.1

Annual Election to Participate; Designation of Time and Manner of Payment.
 Annually, all Eligible Employees will be offered the opportunity to make Base
Salary and Bonus Compensation Deferrals.  Any Eligible Employee may enroll in
the Plan effective as of the first day of a Plan Year by filing a completed and
fully executed Enrollment Agreement with the Administrator prior to the end of
December of the Plan Year preceding the Plan Year for which the deferral is to
occur.  Pursuant to said Enrollment Agreement, the Eligible Employee shall
irrevocably elect the amount of Base Salary or cash Bonus Compensation (in each
case after non-deferrable payroll tax deductions) of such Eligible Employee for
the Plan Year that will be deferred and the time and manner of payment of all
Base Salary Deferrals, Bonus Compensation Deferrals and Matching Contributions
credited to the Eligible Employee’s Account for such Plan Year (and the earnings
thereon) in accordance with Section 6.1 and Article 7.  All K-Vantage Employees
shall automatically become Participants in the Plan in the Plan Year in which
they become eligible for K-Vantage Make Whole Contributions, and such K-Vantage
Make-Whole Contributions (and the earnings thereon) shall automatically be paid
as provided in Section 6.2.  All such elections as to the time and manner of
payment of Base Salary Deferrals, Bonus Compensation Deferrals and Matching
Contributions (and the earnings thereon) shall be irrevocable except as
otherwise specifically provided in this Plan.  




4.2

New Eligible Employees.  The Administrator, acting on behalf of the Company, may
permit Employees who first become Eligible Employees after the beginning of a
Plan Year to enroll in the Plan for that Plan Year by filing a completed and
fully executed Enrollment Agreement, in accordance with Section 4.1, which
includes a designation as to the time and manner of payment of their Base Salary
and Bonus Compensation Deferrals and Matching Contributions (and the earnings
thereon) as soon as practicable following the date the Employee becomes an
Eligible Employee but, in any event, within 30 days after such date.
 Notwithstanding the foregoing, any election by an Eligible Employee, pursuant
to this Section, to defer Base Salary shall apply only to such amounts as are
otherwise to be paid after the date on which such Enrollment Agreement is filed
and with respect to Bonus Compensation Deferrals, only to Bonus Compensation
paid for Service performed after the date on which such Enrollment Agreement is
filed.




4.3

Matching Contributions.  An Eligible Employee who elects to participate in the
Plan pursuant to Section 4.1 or Section 4.2 shall be eligible to receive
Matching Contributions by the Company.  The amount of such Matching
Contributions for a Plan Year shall be 100% of the Base Salary and Bonus
Compensation Deferrals for the Plan Year, not to exceed the amount by which 3%
of the Participant’s Base Salary for the Plan Year exceeds the amount of
matching contributions made for the Participant for the Plan Year under the
Savings Plan.  Matching Contributions will be credited as frequently as
determined by the Administrator, acting on behalf of the Company, but in any
event at least once per year.  Matching Contributions will be credited as soon
as practicable in the Participant's final year of participation in the Plan.








-  7  -







 




4.4

K-Vantage Make-Whole Contributions.  With respect to any Participant who is a
K-Vantage Employee, the Company shall make K-Vantage Make-Whole Contributions
for such K-Vantage Employee each Plan Year equal to the Applicable Percentage
for such Plan Year multiplied by the K-Vantage Employee’s K-Vantage Make-Whole
Compensation for such Plan Year, reduced by the K-Vantage Contributions made for
such K-Vantage Employee for such Plan Year under the Savings Plan.  K-Vantage
Make-Whole Contributions will be credited as frequently as determined by the
Administrator, acting on behalf of the Company, but in any event at least once
per year and held in the Participant’s K-Vantage Make-Whole Account.  K-Vantage
Make-Whole Contributions will be credited as soon as practicable in the
Participant's final year of participation in the Plan.




4.5.

Vesting in Matching Contributions and K-Vantage Make-Whole Contributions.  




(a)

Matching Contributions.  A Participant becomes Vested in Matching Contributions
and related earnings when the Participant has been credited with three Years of
Service after the end of the Plan Year for which the Matching Contributions were
made.  Matching Contributions and related earnings are forfeited when Service
terminates, to the extent not then Vested.  A Participant is automatically 100%
Vested if a Change of Control occurs or if the Participant becomes Disabled,
Retires, or dies.  A Participant is always 100% Vested in his or her Base Salary
Deferrals, Bonus Compensation Deferrals, and related earnings.




(b)

K-Vantage Make-Whole Contributions.  A Participant becomes Vested in his or her
K-Vantage Make-Whole Account when the Participant becomes Vested in his or her
K-Vantage Contributions and related earnings in the Savings Plan.




4.6

Cancellation of Deferrals.  The provisions of Sections 4.1 and 4.2 to the
contrary notwithstanding, a Participant’s Base Salary and/or Bonus Compensation
Deferral election under this Plan shall terminate if necessary for the
Participant to obtain a hardship distribution under a qualified retirement plan
that includes a cash or deferred arrangement under Section 401(k) of the Code as
required by Treasury Regulations Section 1.401(k)-1(d)(3).  Following any such
termination of a Participant’s Base Salary and/or Bonus Compensation Deferral
election, the Participant may not make a subsequent Base Salary or Bonus
Compensation Deferral election except in accordance with the provisions set
forth in Section 4.1.




ARTICLE 5

ACCOUNTS




5.1

Accounts.  The Administrator shall establish and maintain a separate Account
with respect to a Participant.  The amount of Base Salary and/or Bonus
Compensation deferred pursuant to Section 4.1 or Section 4.2 shall be credited
by the Company to the Participant's Account no later than the first day of the
month following the month in which such Base Salary and/or Bonus Compensation
would otherwise have been paid.  Any amount once taken into account as Base
Salary and/or Bonus Compensation for purposes of this Plan shall not be taken
into account thereafter.  Matching Contributions and K-Vantage





-  8  -







 




Make-Whole Contributions made pursuant to Sections 4.3 and 4.4, respectively,
shall be credited to the Participant’s Account as provided therein.  The
Participant's Account shall be reduced by the amount of payments made by the
Company to the Participant or the Participant's Beneficiary pursuant to this
Plan.




5.2

Earnings on Accounts.  A Participant's Account shall be credited with earnings
in accordance with the Earnings Crediting Options elected by the Participant
from time to time for amounts credited to the Account until such Account is paid
out in full to such Participant or such Participant’s Beneficiary.  Participants
may allocate their Account among the Earnings Crediting Options available under
the Plan only in whole percentages of not less than five percent.  The deemed
rate of return, positive or negative, credited under each Earnings Crediting
Option is based upon the actual investment performance of the corresponding
investment portfolios under the Savings Plan (except that Matching Contributions
and earnings thereon shall at all times be deemed invested and reinvested in
Voting Securities) and shall equal the total return of such investment fund net
of asset based charges, including, without limitation, money management fees and
fund expenses.  The Company reserves the right, on a prospective basis, to add
or delete Earnings Crediting Options.




5.3

Earnings Crediting Options.  Except as otherwise provided pursuant to Section
5.2, the Earnings Crediting Options available under the Plan shall consist of
 options which correspond to the investment funds maintained from time to time
under the Savings Plan.  In the event of a stock split, stock dividend,
reclassification, reorganization or other capital adjustment in the Voting
Securities, the number of deemed shares of Voting Securities then credited to
the Participant's Account shall be adjusted in the same manner as the shares of
Voting Securities are adjusted.  Notwithstanding that the rates of return
credited to Participants' Accounts under the Earnings Crediting Options are
based upon the actual performance of the corresponding investment funds (or the
number of Voting Securities), or such other investment funds as the Company may
designate, the Company shall not be obligated to invest any Base Salary and/or
Bonus Compensation deferred by Participants under this Plan, Matching
Contributions, K-Vantage Make-Whole Contributions or any other amounts, in such
portfolios or in any other investment funds.




5.4

Changes in Earnings Crediting Options.  A Participant may change the Earnings
Crediting Options to which the Participant’s Account is deemed to be allocated
not more frequently than is permitted under the Savings Plan.  Each such change
may include (a) reallocation of the Participant's existing Account in whole
percentages of not less than five percent, and/or (b) change in investment
allocation of amounts to be credited to the Participant's Account in the future,
as the Participant may elect.  Notwithstanding the foregoing, however, in the
event the Company eliminates an Earnings Crediting Option, a Participant whose
Account is allocated to such Earnings Crediting Option, in whole or in part,
shall be entitled to reallocate the Account and/or any amounts to be credited in
the future to such Account among the remaining Earnings Crediting Options, at
the time of such elimination, without regard to any annual limit on such
changes.




5.5

Valuation of Accounts.  The value of a Participant's Account as of any date
shall equal the amounts theretofore credited to such Account, including any
earnings





-  9  -







 




(positive or negative) deemed to be earned on such Account in accordance with
Section 5.2 through the day preceding such date, less the amounts theretofore
deducted from such Accounts.  The value of that portion of the Participant’s
Account attributable to Matching Contributions shall equal the value of the
number of shares of Voting Securities credited to the Participant’s Account plus
the number of such shares deemed purchased by reinvesting the earnings on Voting
Securities already deemed credited to the Participant’s Account.




5.6

Statement of Accounts.  The Administrator shall provide to each Participant, not
less frequently than quarterly, a statement in such form as the Administrator
deems desirable setting forth the balance standing to the credit of each
Participant in the Participant’s Account.




5.7

Distributions from Accounts.  Any distribution made to or on behalf of a
Participant from the Participant’s Account in an amount which is less than the
entire balance of such Account shall be made pro rata from each of the Earnings
Crediting Options to which such Account is then allocated.




ARTICLE 6

TIMING OF DISTRIBUTIONS




6.1

Election of Timing of Distributions.  In each Enrollment Agreement filed with
the Administrator for a Plan Year, in accordance with Section 4.1 or 4.2, an
Eligible Employee shall elect the time and manner of payment pursuant to which
all Base Salary Deferrals, Bonus Compensation Deferrals and Vested Matching
Contributions credited to the Eligible Employee’s Account for that Plan Year
(and earnings thereon) will be distributed.  The manner of payment shall be
elected in accordance with Article 7.  The time of payment shall be elected
according to one of the following options applicable to all components of the
Participant’s Account other than K-Vantage Make-Whole Contributions and earnings
thereon: (a) a date certain specified in the Enrollment Agreement (which date
certain may commence no sooner than three years from the end of the plan year to
which the deferral relates); (b) the Participant’s End Termination Date, (c) the
earlier of (a) or (b); or (d) the later of (a) or (b).  With respect to
distributions upon a Participant’s End Termination Date, payment shall be made
or begin on the first regularly scheduled payroll date following such End
Termination Date and in no event later than 90 days following such End
Termination Date.  Elections as to the time of payment shall be irrevocable
except as otherwise specifically provided in this Plan.  In the event of an
Eligible Employee’s failure to make a time of payment election with respect to
any Plan Year, the time of payment election in effect for the preceding Plan
Year shall continue in effect for subsequent Plan Years until the Eligible
Employee makes a new valid election in a subsequent Plan Year by the applicable
deadline for such election as provided in Sections 4.1 or 6.4.




6.2

Distribution of K-Vantage Make-Whole Account.  The value of a Participant’s
Vested K-Vantage Make-Whole Account shall be distributed to the Participant, in
cash, in a single lump sum on the first regularly scheduled payroll date
following the Participant’s End Termination Date and in no event later than 90
days following such End Termination Date, except as otherwise provided in this
Article 6.  








-  10  -







 




6.3

Distribution following Change of Control.  In the event that a Participant
terminates Service for any reason within two years following a Change of Control
that qualifies as a “change in control” under Section 1.409A -3(i)(5) of the
Treasury Regulations, notwithstanding anything else in this Plan to the
contrary, the Participant’s Account shall be distributed, in a single lump sum,
in cash on the first regularly scheduled payroll date following the
Participant’s End Termination Date and in no event later than 90 days following
such End Termination Date.




6.4

Changes in Elections.  




(a)

Notwithstanding Sections 4.1, 4.2, 6.1 and 7.1 to the contrary, a Participant
who has a Vested Account under this Plan on or after January 1, 2005 and before
January 1, 2009 shall be permitted to elect (one or more times) on or before
December 31, 2008, on forms to be provided by the Administrator, the time and
form of payment of his or her Base Salary Deferrals, Bonus Compensation
Deferrals and Matching Contributions (and the earnings thereon) in accordance
with Section 6.1 and Article VII provided that such election may apply only to
amounts that would not otherwise be payable in the calendar year in which the
election is made and may not cause an amount to be paid in such calendar year
that would not otherwise be payable in such calendar year.




(b)

Notwithstanding Sections 4.1, 4.2, 6.1 and 7.1 to the contrary, a Participant
may make elections on and after January 1, 2009, on forms to be provided by the
Administrator, to change the time and/or form of payment of his or her Base
Salary Deferrals, Bonus Compensation Deferrals and Matching Contributions (and
the earnings thereon) in accordance with Section 6.1 and Article VII subject to
the following conditions:




(i)

No such subsequent election shall be effective until 12 months after the date
such election is filed with the Administrator;




(ii)

Except in the event of payment upon death, any such subsequent election must be
filed with the Administrator at least 12 months prior to the earliest date on
which the Participant’s Base Salary Deferrals, Bonus Compensation Deferrals and
Matching Contributions (and the earnings thereon) could be payable pursuant to
the Participant’s last election;




(iii)

Except in the event of payment upon death, the date on which the Participant’s
Base Salary Deferrals, Bonus Compensation Deferrals and Matching Contributions
(and the earnings thereon) are paid or commence to be paid shall be deferred by
not less than five years from the date on which such Base Salary Deferrals,
Bonus Compensation Deferrals and Matching Contributions (and the earnings
thereon) would have been paid or commenced under the Participant’s last
election.  An installment form of payment shall be treated as an entitlement to
a single payment in accordance with the provisions of the Treasury Regulations
and such five-year delay shall apply to all payments under the installment form.




6.5

Delays in Payment to Specified Employees.  Anything in this Plan to the contrary
notwithstanding, payment to any Specified Employee on such Specified





-  11  -







 




Employee’s End Termination Date shall not be made before the date that is six
months after the End Termination Date (or, if earlier, the date of death of such
Specified Employee).  In the event such Specified Employee has elected payment
of his or her Account in the form of installments as provided in Article 7,
installment payments to which such Specified Employee would otherwise be
entitled during the first six months following his or her End Termination Date
shall be accumulated and paid on the first installment payment date of the
seventh month following the End Termination Date.  




6.6

Acceleration of Payment.  The provisions of Section 6.1 and 6.2 to the contrary
notwithstanding, a payment to or on behalf of a Participant shall be accelerated
under each of the following circumstances:




(a)

if payment is required to be made to an individual other than the Participant to
fulfill a domestic relations order as defined in Section 414(p)(1)(B) of the
Code;




(b)

if the balance of the Participant’s Account on the Participant’s End Termination
Date, without reference to the balance of his or her K-Vantage Make-Whole
Account, is less than $250,000.




With respect to Section 6.6(b), payment shall be made on the first regularly
scheduled payroll date following such End Termination Date and in no event later
than 90 days following such End Termination Date or, for a Specified Employee,
on the first regularly scheduled payroll date that is six months after the End
Termination Date (or, if earlier, the date of death of such Specified Employee).
 




ARTICLE 7

MANNER OF PAYMENT OF BENEFITS




All Base Salary Deferrals, Bonus Compensation Deferrals and Vested Matching
Contributions that are credited to a Participant’s Account for a Plan Year, with
earnings thereon, as well as Vested amounts held in the Participant’s K-Vantage
Make-Whole Account, shall automatically be paid in a lump sum at the time
provided in Article VI, subject, except for amounts held in the Participant’s
K-Vantage Make-Whole Account, to the Participant’s election on his or her
Enrollment Agreement (at the time provided in Section 4.1 or 4.2, as the case
may be) or special election in accordance with Section 6.4 to instead receive
payment of his or her Base Salary Deferrals, Bonus Compensation Deferrals and
Vested Matching Contributions (and the earnings thereon) in the form of  2, 3,
4, 5, 10, 15, or 20 annual installments, and not in one lump sum, commencing in
accordance with the Participant’s election made pursuant to Sections 6.1 or 6.4.




Subject to Section 6.6, distributions shall be made, in cash, beginning on the
first regularly scheduled payroll date following the distribution commencement
date elected by the Participant pursuant to Section 6.1 or Section 6.4 and in no
event later than 90 days following such date in an amount equal to the value of
the Participant’s Account (without reference to amounts held in the
Participant’s K-Vantage Make-Whole Account) as of the last business day
preceding the distribution date.  In the case of installment payments, the





-  12  -







 




amount of each installment shall be equal to (i) the value of the Participant’s
Account (without reference to amounts held in the Participant’s K-Vantage
Make-Whole Account) as of the last business day preceding the initial date of
payment, divided by (ii) the number of annual installment payments elected by
the Participant in the Enrollment Agreement or in the special election pursuant
to Section 6.4.  After the initial installment payment, successive payments will
be paid on the first regularly scheduled payroll date on or following the
January 1 of the new Plan Year and in no event later than 90 days following such
date in an amount equal to the value of such Account (without reference to
amounts held in the Participant’s K-Vantage Make-Whole Account) divided by the
number of installments remaining.  In the event of a Participant’s failure to
make an election as to the manner of payment of his or her Account (without
reference to amounts held in the Participant’s K-Vantage Make-Whole Account)
with respect to any Plan Year, the manner of payment in effect for the preceding
Plan Year shall continue in effect for subsequent Plan Years until the
Participant makes a new valid election in a subsequent Plan Year by the
applicable deadline for such election as provided in Sections 4.1 and 6.4. If an
initial payment is delayed because the Participant is a Specified Employee, any
installment payment scheduled to be paid within the six months that the initial
payment is delayed, shall also be delayed, and paid at the same time as the
delayed initial payment.




ARTICLE 8

DISABILITY




In the event a Participant becomes Disabled, the Participant's right to make any
further deferrals under this Plan shall terminate as of the date for which the
Participant first receives benefits under the Company’s long term disability
plan, as amended from time to time.  The Participant's Account shall continue to
be credited with earnings in accordance with Section 5.2 until such Account is
fully distributed.  The Participant's Account shall be distributed to the
Participant in accordance with Articles 6 and 7 treating his or her Disability
as his or her End Termination Date.




ARTICLE 9

SURVIVOR BENEFITS




9.1

Death of Participant Prior to the Commencement of Benefits.  The provisions of
Section 6.1 and Article 7 to the contrary notwithstanding, in the event of a
Participant's death prior to the commencement of payment of the Participant’s
Account, payment shall be made to the Participant's Beneficiary in a single lump
sum on the first regularly scheduled payroll date following the Participant’s
death unless (except for the balance in the Participant’s K-Vantage Make-Whole
Account) otherwise specified in the Participant’s Enrollment Agreement.  A
Participant may elect in his or her Enrollment Agreement for payment to be made
to his or her Beneficiary at the time and in the manner provided in his or her
Enrollment Agreement had the Participant survived.  The amount of any lump sum
benefit payable in accordance with this Section shall equal the value of such
portion of the Participant’s Account as of the last business day of the calendar
month immediately preceding the date on which such benefit is paid.








-  13  -







 




9.2

Death of Participant After Benefits Have Commenced.  In the event a Participant
dies after annual installment benefits payable under Article 7 from the
Participant's Account have commenced, but before the entire balance of such
installments have been paid, any remaining installments shall continue to be
paid to the Participant's Beneficiary at such times and in such amounts as they
would have been paid to the Participant had the Participant survived.




9.3

Changes in Earnings Crediting Options.  In the event of a deferred distribution
under this Article, the Beneficiary shall be permitted to make changes in the
Earnings Crediting Options to the same extent that the Participant would have
been entitled to make such changes under Section 5.4 during such deferral
period.




ARTICLE 10

EMERGENCY BENEFIT




The provisions of Article 6 and 7 to the contrary notwithstanding, in the event
that the Administrator, upon written request of a Participant, determines, in
its sole discretion, that the Participant has suffered an Unforeseeable
Emergency, the Company shall pay to the Participant from the Vested portion of
the Participant’s Account in cash, on the regularly scheduled payroll date next
following such determination, an amount reasonably necessary to meet the
Unforeseeable Emergency (which may include amounts necessary to pay any Federal,
State or local income taxes or penalties reasonably anticipated to result from
the distribution) provided that such Unforeseeable Emergency may not be relieved
through reimbursement or compensation from insurance or otherwise, by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship, or by cessation of
deferrals under the Plan or any other retirement plan maintained by the Company
(the "Emergency Benefit").  Notwithstanding anything in this Plan to the
contrary, a Participant who receives an Emergency Benefit in any Plan Year shall
not be entitled to make any further deferrals for the remainder of such Plan
Year.  




ARTICLE 11

MISCELLANEOUS




11.1

Amendment and Termination.  The Plan may be amended, suspended, discontinued or
terminated at any time by NU, through action of the Board or by the Compensation
Committee of the Board; provided, however, that (a) no such amendment,
suspension, discontinuance or termination, unless required under statute,
regulation, or rule of a governing or administrative body having the effect of a
statute or regulation, shall reduce or in any manner adversely affect the rights
of any Participant with respect to benefits that are payable or may become
payable under the Plan based upon the balance of the Participant’s Account as of
the effective date of such amendment, suspension, discontinuance or termination;
(b) no such amendment, suspension, discontinuance or termination shall cause any
payment that a Participant or Beneficiary is entitled to receive under this Plan
to become subject to an income tax penalty under Section 409A of the Code; and
(c) no such discontinuation or termination of the Plan may be effected except in
accordance with Section 1.409A-3(j)(4)(ix) of the Treasury Regulations.








-  14  -







 




11.2

Claims Procedure.  




(a)

Claim.  A person who believes that he is being denied a benefit to which he is
entitled under the Plan (hereinafter referred to as a "Claimant") may file a
written request for such benefit with the Administrator, setting forth his
claim.




(b)

Claim Decision.  Upon receipt of a claim, the Administrator shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall, in
fact, deliver such reply within such period.  The Human Resources Department of
the Company may, however, extend the reply period for an additional ninety (90)
days for reasonable cause.




If the claim is denied in whole or in part, the Claimant shall be provided a
written opinion, using language calculated to be understood by the Claimant,
setting forth:




(i)  The specific reason or reasons for such denial;




(ii)  The specific reference to pertinent provisions of this Plan on which such
denial is based;




(iii)  A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation why such material or such
information is necessary;




(iv)  Appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review;




(v)  The time limits for requesting a review under subsection (c) and for review
under subsection (d) hereof; and




(vi) A statement that the claimant has a right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.




(c)

Request for Review.  

Within sixty (60) days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Pension Committee
review the determination of the Administrator.  The Claimant or his duly
authorized representative may, but need not, review the pertinent documents and
submit issues and comment in writing for consideration by the Pension Committee.
 If the Claimant does not request a review of the initial determination within
such sixty (60) day period, the Claimant shall be barred and stopped from
challenging the determination.




(d)

Review of Decision.  

Within sixty (60) days after the Pension Committee's receipt of a request for
review, it will review the initial determination.  After considering all
materials presented by the Claimant, the Pension Committee will render a written
opinion, written in a manner calculated to be understood by the Claimant,
setting forth the specific reasons for the decision, containing specific
references to the pertinent provisions of this Plan on which the decision is
based, a statement that the claimant has a





-  15  -







 




right to bring a civil action under Section 502(a) of ERISA and that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of, all documents, records and other information relevant
to the claim for benefits.  A document is relevant to the claim for benefits if
it was relied upon in making the determination, was submitted, considered or
generated in the course of making the determination or demonstrates that benefit
determinations are made in accordance with the Plan and that Plan provisions
have been applied consistently with respect to similarly situated claimants.  If
special circumstances require that the sixty (60) day time period be extended,
the Pension Committee will so notify the Claimant and will render the decision
as soon as possible, but no later than one hundred twenty (120) days after
receipt of the request for review.




(e)

Exhaustion Requirement.  No Employee, former Employee or Beneficiary of an
Employee shall institute any action or proceeding in any state or federal court
of law or equity, or before any administrative tribunal or arbitrator, for a
claim for benefits under the Plan until such claimant has first exhausted the
procedures set forth in this Section 11.2.  




11.3

Designation of Beneficiary.  Each Participant may designate a Beneficiary or
Beneficiaries (which Beneficiary may be an entity other than a natural person)
to receive any payments which may be made following the Participant's death.
 Such designation may be changed or canceled at any time without the consent of
any such Beneficiary.  Any such designation, change or cancellation must be made
in a form approved by the Administrator and shall not be effective until
received by the Administrator.  If no Beneficiary has been named, or the
designated Beneficiary or Beneficiaries shall have predeceased the Participant,
the Beneficiary shall be the Participant’s Savings Plan beneficiary, or, if
none, the Participant's estate.  If a Participant designates more than one
Beneficiary, the interests of such Beneficiaries shall be paid in equal shares,
unless the Participant has specifically designated otherwise.




11.4

Limitation of Participant's Right.  Nothing in this Plan shall be construed as
conferring upon any Participant any right to continue in the employment of the
Company, nor shall it interfere with the rights of the Company to terminate the
employment of any Participant and/or to take any personnel action affecting any
Participant without regard to the effect which such action may have upon such
Participant as a recipient or prospective recipient of benefits under the Plan.




11.5

No Limitation on Company Actions.  Nothing contained in the Plan shall be
construed to prevent the Company from taking any action which is deemed by it to
be appropriate or in its best interest; provided, however, that no such action
may diminish the then balance or value of the Participant’s Account.  No
Participant, Beneficiary, or other person shall have any claim against the
Company as a result of such action.  Any decisions, actions or interpretations
to be made under the Plan by the Company or the Board, or the Committee acting
on behalf of the Company, shall be made in its respective sole discretion, not
as a fiduciary, need not be uniformly applied to similarly situated individuals
and shall be final, binding and conclusive on all persons interested in the
Plan.








-  16  -







 




11.6

Obligations to Company.  If a Participant becomes entitled to a distribution of
benefits under the Plan, and if at such time the Participant has outstanding any
debt, obligation, or other liability representing an amount owing to the
Company, then the Company may offset such amount owed to it against the amount
of benefits otherwise distributable.  Such determination shall be made by the
Administrator.




11.7

Nonalienation of Benefits.  Except as expressly provided herein, no Participant
or Beneficiary shall have the power or right to transfer (otherwise than by will
or the laws of descent and distribution), alienate, or otherwise encumber the
Participant's interest under the Plan.  The Company's obligations under this
Plan are not assignable or transferable except to (a) any corporation or
partnership which acquires all or substantially all of the Company's assets or
(b) any corporation or partnership into which the Company may be merged or
consolidated.  The provisions of the Plan shall inure to the benefit of each
Participant and the Participant's Beneficiaries, heirs, executors,
administrators or successors in interest.




11.8

Withholding Taxes.  The Company may make such provisions and take such action as
it may deem necessary or appropriate for the withholding of any taxes which the
Company is required by any law or regulation of any governmental authority,
whether Federal, state or local, to withhold in connection with any benefits
under the Plan from any amount otherwise payable to the Participant (or
Beneficiary).  Each Participant, however, shall be responsible for the payment
of all individual tax liabilities relating to any such benefits.  




11.9

Unfunded Status of Plan.  The Plan is intended to constitute an "unfunded" plan
of deferred compensation for Participants.  Benefits payable hereunder shall be
payable out of the general assets of the Company, and no segregation of any
assets whatsoever for such benefits shall be made.  Notwithstanding any
segregation of assets or transfer to a grantor trust, with respect to any
payments not yet made to a Participant, nothing contained herein shall give any
such Participant any rights to assets that are greater than those of a general
creditor of the Company.




11.10

Severability.  If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.




11.11

Governing Law.  The Plan shall be construed in accordance with and governed by
the laws of the State of Connecticut, without reference to the principles of
conflict of laws to the extent not preempted by federal law.  Anything in this
Plan to the contrary notwithstanding, the terms of this Plan shall be
interpreted and applied in a manner consistent with the requirements of Section
409A of the Code and the Treasury Regulations thereunder and the Company shall
have no right to accelerate or make any payment under this Plan except to the
extent such action would not subject any Participant or Beneficiary to the
payment of any tax penalty or interest under Section 409A of the Code.  The
Company shall have no obligation, however, to reimburse a Participant for any
tax penalty or interest payable or provide a gross-up payment in connection with
any tax liability of the Participant





-  17  -







 




under Section 409A of the Code except that this provision shall not apply in the
event of the Company’s negligence or willful disregard in interpreting the
application of  Section 409A of the Code to the Plan which negligence or willful
disregard causes a Participant to become subject to a tax penalty or interest
payable under Section 409A of the Code, in which case the Company will reimburse
the Participant or Beneficiary, as the case may be, on an after-tax basis for
any such tax penalty or interest not later than the last day of the taxable year
next following the taxable year in which the Participant or Beneficiary remits
the applicable taxes and interest.




11.12

Headings.  Headings are inserted in this Plan for convenience of reference only
and are to be ignored in the construction of the provisions of the Plan.




11.13

Gender, Singular and Plural.  All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require.  As the context may require, the singular may
read as the plural and the plural as the singular.




11.14

Notice.  Any notice or filing required or permitted to be given to the
Committee, the Pension Committee, or the Administrator under the Plan shall be
sufficient if in writing and hand delivered, or sent by registered or certified
mail, to the Human Resources Department, or to such other entity as the
Administrator may designate from time to time.  Such notice shall be deemed
given as to the date of delivery, or, if delivery is made by mail, as of the
date shown on the postmark on the receipt for registration or certification.




11.15

Disclaimer of Liability.  The Declaration of Trust of NU provides that no
shareholder of NU shall be held to any liability whatever for the payment of any
sum of money, or for damages or otherwise under any contract, obligation or
undertaking made, entered into or issued by the Board or by any officer, agent
or representative elected or

appointed by the Board, and no such contract, obligation or undertaking shall be
enforceable against the Board or any of them in their or his or her individual
capacities or capacity and all such contracts, obligations and undertakings
shall be enforceable only against the Board as such, and every person or entity,
having any claim or demand arising out of any such contract, obligation or
undertaking shall look only to the trust estate for the payment or satisfaction
thereof.








-  18  -





